DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 13-22, 24, 27-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being  anticipated by Jung et al, US Pub. 2013/0044621 A1, hereinafter referred to as Jung.
Regarding claims 1, 16, 20 and 28, Jung discloses communication terminal that has the self-interference due to the support of carrier aggregation for transmission and reception, comprising: a memory (fig. 4, memory 412); and one or more processors operatively coupled to the memory (fig. 4, processor 410), the memory and the one or more processors configured to: determine, for a combination of a first band and a second band, whether a measurement offset is to be applied for a neighbor measurement on the second band based at least in part on an estimated impact of interference from the first band on the second band (p. [0050]-[0052], [0062]-[0065], fig. 5, steps 503-504); and selectively apply the measurement offset for the neighbor measurement based at least in part on whether the measurement offset is to be applied (p. [0027], [0052], [0053], [0065]-[0066], [0069], and fig. 5, steps 506 and 508); or selectively report the measurement offset to a base station associated with the neighbor measurement based at least in part on whether the measurement offset is to be applied (p. [0050]-[0053], [0069], [0076], fig. 5, step 510).
	Regarding claims 2 and 21, Jung discloses wherein the neighbor measurement is one of a plurality of neighbor measurements associated with a plurality of frequencies of the second band, and wherein determining whether the measurement offset is to be applied for the neighbor measurement on the second band comprises: determine whether the measurement offset is to be applied for the plurality of neighbor measurements based at least in part on respective estimated impacts of the interference from the first band on the plurality of frequencies (see p. [0076]-[0077]).
Regarding claims 3 and 22, Jung discloses wherein the one or more processors are further configured to: 0097-113837200671apply the measurement offset for a first neighbor measurement of the plurality of neighbor measurements, wherein the measurement offset is not applied for a second neighbor measurement of the plurality of neighbor measurements (see p. [0076]-[0077]).
	Regarding claims 5, 14, 24 and 27, Jung discloses wherein the one or more processors are further configured to selectively apply the measurement offset for the neighbor measurement; and selectively report the measurement offset to the base station (see p. [0074], [0076]-[0077]).
Regarding claims 6 and 18, Jung discloses wherein the interference from the first band on the second band is associated with one or more of: a harmonic effect from the first band, an inter-modulation distortion effect from the first band, a modulated spur from the first band, or a radio frequency hardware design of the UE (see p. [0074], [0076]-[0077]).
Regarding claims 13, 19 and 30, Jung discloses wherein the one or more processors are further configured to: determine the measurement offset based at least in part on at least one of: the combination of the first band and the second band, an interference type of the interference, an uplink resource block allocation of the first band, a downlink resource block allocation of the second band, a modified estimated impact of the interference after factoring in radio frequency filter suppression or interference cancellation gain, a normalization factor for desense due to a difference in at least one of channel bandwidth or a number of layers of the second band relative to one or more other bands, an estimate of uplink traffic in a time window, a current traffic type of the UE, historical information, or interference from a cell not associated with the UE (see p. [0074], [0076]-[0077]).  
Regarding claim 15, Jung discloses wherein the first band comprises a first set of bands associated with one or more serving cells of the UE (see p. [0074], [0076]-[0077]).
Regarding claims 17 and 29, Jung discloses wherein the frequency is one of a plurality of frequencies associated with a plurality of neighbor measurements, and wherein the one or more processors are configured to: receive information identifying a selected frequency, of the plurality of frequencies, based at least in part on an estimated impact of the interference on the selected frequency satisfying a threshold, wherein configuring the dual connectivity configuration is based at least in part on the information identifying the selected frequency (see p. [0074], [0076]-[0077]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-8, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as shown above, in view of Zeng et al, EP Pub. 3462622 A1, hereinafter referred to as Jung and Zeng.
Regarding claims 4 and 23, Jung does not disclose wherein the one or more processors are further configured to: select a frequency, of the plurality of frequencies, based at least in part on a respective estimated impact of the interference on the selected frequency satisfying a threshold; and report the selected frequency to the base station. Zeng discloses these features at p. [0080], [0084-[0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Zeng into Jung’s system in order to improve quality of services.
Regarding claim 7, Jung does not disclose wherein the one or more processors, when determining whether the measurement offset is to be applied, are configured to determine whether a 0097-113838200671 filtering or isolation configuration of the UE can suppress the interference to satisfy a threshold. Zeng discloses these features at p. [0012] and [0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Zeng into Jung’s system in order to improve quality of services.
Regarding claims 8 and 25, Jung does not disclose wherein the one or more processors, when determining whether the measurement offset is to be applied, are configured to determine whether a signal processing technique of the UE can suppress the interference to satisfy a threshold. Zeng discloses these features at p. p. [0012] and [0100]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Zeng into Jung’s system in order to improve quality of services.
Claims 9-12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as shown above, in view of Siomina et al, US 2014/0128115 A1, hereinafter referred to as Jung and Siomina respectively.
Regarding claim 9, Jung does not disclose wherein determining whether the measurement offset is to be applied is based at least in part on determining, using historical information, a magnitude of the estimated impact of the interference from the first band on the second band. Siomina discloses these features at p. [0134], [0135]-[0137], and [0147]-[0169]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Siomina into Jung’s system in order to improve signal quality.

Regarding claim 10, Jung does not disclose wherein determining whether the measurement offset is to be applied is based at least in part on determining whether the second band, taking into account the estimated impact of the interference, provides better throughput than a third band. Siomina discloses these features at p. [0134], [0135]-[0137], and [0147]-[0169]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Siomina into Jung’s system in order to improve signal quality.
Regarding claim 11, Jung does not disclose wherein determining whether the measurement offset is to be applied is based at least in part on a traffic level associated with the second band.  Siomina discloses these features at p. [0134], [0135]-[0137], and [0147]-[0169]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Siomina into Jung’s system in order to improve signal quality.
Regarding claims 12 and 26, Jung does not disclose wherein the estimated impact of the interference is determined based at least in part on a link budget of the UE. Siomina discloses these features at p. [0134], [0135]-[0137], and [0147]-[0169]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Siomina into Jung’s system in order to improve signal quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463